                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

MASTODON DESIGN LLC                 )
                                    )
            Plaintiff,              )
v.                                  )                   Civil Action No. 1:19-cv-1339 LO/TCB
                                    )
VIZOCOM ICT LLC,                    )
                                    )
            Defendant.              )
____________________________________)

                                   STIPULATED INJUNCTION

         THIS MATTER having come before the Court on the stipulation of the parties, as

evidenced by the signature of their respective counsel below, to the entry of a permanent

injunction, it is hereby ORDERED:

         1.       Vizocom ICT LLC, and its employees, officers, directors, insurers, agents,

representatives, successors, assigns, affiliates, and subsidiaries, and all those in concert or

participation with them (collectively, “Vizocom”), are permanently enjoined from:

         (a)      Using the marks “MD”, “MD1008-1710-01” (“Mastodon Marks”) or any other

         trademark, service mark, name, logo or source designation of any kind that is confusingly

         similar to the Mastodon Marks in connection with the promotion, advertising or offering

         for sale of Vizocom’s products or services;

         (b)      Otherwise competing unfairly with Plaintiff in any manner; and

         (c)      Conspiring with, aiding, assisting or abetting any other person or business entity

         in engaging in or performing any of the activities referred to in subparagraphs (a) and (b)

         above.




01476780-2
         2.    The Court shall retain jurisdiction to enforce the provisions of this Injunction, or

should a dispute arise between the parties concerning the meaning or enforcement of this

Injunction.

         3.    The Parties shall each bear its own attorney’s fees and costs incurred in

connection with this action.

         SO ORDERED on this _____ day of _______________, 2019.

                                              ______________________________
                                              Judge Liam O’Grady
                                              United States District Judge



                                              Respectfully submitted,

                                              /s/ Richard C. Sullivan, Jr.
                                              Richard C. Sullivan, Jr. (VSB 27907)
                                              Jonathan M. Harrison, II (VSB 92911)
                                              BEAN, KINNEY & KORMAN, P.C.
                                              2311 Wilson Blvd, Suite 500
                                              Arlington, VA 22201
                                              703.525.4000
                                              Fax: 703.525.2207
                                              rsullivan@beankinney.com
                                              jharrison@beankinney.com
                                              Counsel for Mastodon Design LLC

                                              /s/ Travis Pittman
                                              Travis Pittman, Esquire (VSB 84315)
                                              Holmes Pittman & Haraguchi, LLP
                                              P.O. Box 380
                                              Chester, MD
                                              T: (202) 329-3558
                                              jtpittman@hphattorneys.com
                                              Counsel for Vizocom ICT LLC




01476780-2                                       2
                                       Certificate of Service

         I hereby certify that on this 26th day of November, 2019, I caused the foregoing

Stipulated Injunction to be served upon the following individual by the electronic filing system

and individual email:

Travis Pittman, Esquire (VSB 84315)
Holmes Pittman & Haraguchi, LLP
P.O. Box 380
Chester, MD
T: (202) 329-3558
jtpittman@hphattorneys.com
Counsel for Defendant

                                                      /s/ Richard C. Sullivan, Jr.




01476780-2                                       3
